Citation Nr: 1244313	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO. 08-22 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for type II diabetes mellitus. 

2. Entitlement to service connection for peripheral neuropathy of the feet, to include as secondary to type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In July 2010 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal. The following further development is required. 

The Veteran is entitled to substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). In July 2010, the Board remanded this case in part so that the RO could attempt to verify whether the base where the Veteran served in Thailand was one of the bases that used herbicides around its perimeter. The RO was to follow the guidelines set forth in M21-MR, Part IV, Subpart ii, Chapter 2, Section C. 

This development was not conducted correctly. The RO made a request via the Defense Personnel Records Information Retrieval System (DPRIS). The RO stated that the Veteran's unit was the "566th LEM Co.," and described the circumstances surrounding the claimed herbicide exposure as, "[t]he [V]eteran states he was exposure to herbicide AO while stationed in Thailand with the 566th LEM Co from February 6, 1968 to December 30, 1968." The response received from DPRIS stated that after extensive research, they were "unable to locate 1968 unit records submitted by the 566th Light Equipment Maintenance Company (566th LEM Co)."

In his July 2008 VA Form 9, the Veteran stated that he served with the 556th LMC. In December 2011, the Veteran noticed the error in the DPRIS request and again stated that he served in the 556th LMC. His service personnel records list that he served in both the 556th LEM Company and the 566th LEM Company in Thailand. Therefore, a remand is required so that the RO may request that DPRIS research the activities of the 556th LEM Company. 

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to verify if the Veteran's base was one of the bases in Thailand that used herbicide around its perimeter, following the guidelines of M21-MR, Part IV, Subpart ii, Chapter 2, Section C. When making a DPRIS request, the RO must specify the Veteran's unit as the 556th LEM Company. 

2. After undertaking the above development and if the above development documents exposure to herbicide while serving in Thailand, the RO should schedule the Veteran for a VA examination to determine the origin or etiology of his type II diabetes mellitus and peripheral neuropathy of the feet. The claims folder is to be provided to the examiner for review in conjunction with the examination. After a review of the record and examination of the Veteran, the examiner should provide answers to the following questions:

a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's type II diabetes mellitus was caused by his military service including his confirmed exposure to herbicides?

b) Is it at least as likely as not that the Veteran's peripheral neuropathy of the feet was caused by his military service including his confirmed exposure to herbicides?

c) Is it at least as likely as not that the Veteran's peripheral neuropathy of the feet was caused or aggravated by his type II diabetes mellitus?

In providing answers to the above questions, if the examiner concludes that the Veteran's peripheral neuropathy in either foot was aggravated by his type II diabetes, the examiner should provide a baseline as to the severity of the peripheral neuropathy before being aggravated by type II diabetes. 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


